Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first engaging element” and “the second engaging element” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [00105] discloses engaging elements 536, 550 which may be individual parts having similar or dissimilar parts that engage one another, e.g. triangular portions.  Therefore for purposes of examination the structure determined sufficient to perform the function of engaging and preventing movement will be mating surfaces, e.g. teeth, or functional equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 22, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite the limitation “the first element”.  It is unclear what the first element is support to be, e.g. the first body portion or the first engaging element.  For purposes of examination it is assumed to be the first engaging elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US 2010/0292796 A1) in view of Greenhalgh et al. (US 2011/0282453 A1).

Regarding claim 16, Greenhalgh (‘796) discloses a method, comprising: 
providing an intervertebral device having a base, a first body portion, and a second body portion (paragraph [0049] discloses a base refs. 6 & 7, a first body portion ref. 8 and a second body portion ref. 10, Fig. 1a), the base including first and second ends (see remarked Fig. 1a below), the first body portion configured to move in at least a first direction with respect to the base and the second body portion configured to move in at least a second direction with respect to the base (see remarked Fig. 1a below and Figs. 3a-3b), the base being configured to limit movement of the first body portion to movement between the first and second ends of the base (Fig. 5c shows the base limiting movement of the first body portion between side plate ref. 46 and lock ref. 76), the first body portion including a first engaging element and the base portion including a second engaging element (paragraph [0063] discloses a first engaging element ref. 50 and a second engaging element ref. 48); 
moving the first body portion in the first direction, the second body portion moving in the second direction in response to movement of the first body portion (Fig. 5c), the first engaging element of the first body portion couples to the second engaging element of the base (Fig. 5c), but fails to disclose that the coupling of the first and second engaging elements preventing movement of the second body portion in a third direction.  

Greenhalgh ('453) teaches an analogous device (Abstract, Fig. 1) with a base (Fig.1, ref. 10) and a first body portion (Fig. 1, refs. 96, 98), wherein they are configured to be slidably engaged (Figs. 9 & 11). Greenhalgh teaches a plurality of engaging 

    PNG
    media_image1.png
    706
    1201
    media_image1.png
    Greyscale



Regarding claim 17, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, movement of the first body portion in the first direction results in increasing an area of the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by the base and first and second body portions.  Thus when the device is expanded, the void also increases in volume).  

Regarding claim 18, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, the method including deploying one or more therapeutic agents within the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by 

Regarding claim 19, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the one or more therapeutic agents includes a substance to encourage bone growth Greenhlagh (‘796) discloses bone growth factors).  

Regarding claim 20, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the base, and the first and second body portions form a void, a central axis of each of the base, and first and second body portions passing through the void (Greenhalgh (‘796), Figs. 4a-b show a top view in which the void may be seen, ref. 27 and a central axis of each portion of the device would pass through the void).  

Regarding claim 21, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein moving the first element in the first direction results in adjusting a height of the intervertebral device (Greenhalgh (‘796), Fig. 5c).  

Regarding claim 22, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the method further includes moving the first element in a fourth direction, and moving the first element in the first direction and the fourth direction results in adjusting a height the intervertebral device (Greenhalgh (‘796), Fig. 5c and see Fig. 1a above).  

Regarding claim 23, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a distal end of the device along a longitudinal axis of the base (the distal end may be oriented at the first end, thus see remarked Fig. 1a above).  

Regarding claim 24, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a proximal end of the device along a longitudinal axis of the base (the proximal end may be oriented at the first end).  

Regarding claim 25, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 21, wherein adjusting a height of the intervertebral device includes expanding the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16 - 17).  

Regarding claim 26, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 22, wherein adjusting the height of the intervertebral device includes expanding and contracting the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16 = 17).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773